United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.Q., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TYNDALL AIR FORCE BASE, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2155
Issued: May 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2009 appellant timely appealed the October 23, 2008 merit decision of the
Office of Workers’ Compensation Programs, which denied an additional schedule award and its
July 23, 2009 nonmerit decision denying her request for a review of the written record.1
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of the
schedule award claim.
ISSUES
The issues are: (1) whether appellant has greater than 25 percent impairment of the right
upper extremity; and (2) whether the Branch of Hearings & Review properly denied his
March 16, 2009 request for a review of the written record.

1

The record on appeal contains evidence received after the Office issued its October 23, 2008 merit decision.
The Board may not consider evidence that was not in the case record when the Office rendered its merit review. 20
C.F.R. § 501.2(c) (2008).

FACTUAL HISTORY
Appellant, an 80-year-old retired aircraft environmental systems mechanic, has an
accepted traumatic injury claim for right shoulder strain and disc herniations at C4-5 and C5-6,
which arose on October 9, 1992. He underwent an April 9, 1993 anterior cervical discectomy at
C4-5 and C5-6 with interbody fusion. On October 4, 1995 the Office granted appellant a
schedule award for 25 percent impairment of the right upper extremity. The impairment was
based on motor and sensory deficits involving the C5-6 nerves.
Appellant underwent a second surgical procedure on March 14, 2003 for an anterior
cervical discectomy and interbody fusion at the C6-7 level. The procedure also involved the
removal of instrumentation from the previous surgery at C5-6 with exploration and fusion.
On May 3, 2006 appellant filed a claim (Form CA-7) for an additional schedule award.
Dr. Maria Parris, a family practitioner, provided a September 8, 2006 impairment rating.
Her diagnoses included bilateral carpal tunnel syndrome, right greater than left, and right rotator
cuff tendinitis. Dr. Parris also noted radicular symptoms related to appellant’s cervical spine
injury. She advised that appellant’s right rotator cuff tendinitis was unrelated to his employment
injury.2 Dr. Parris found 14 percent impairment of the right upper extremity due to motor (7.5
percent) and sensory (8.75 percent) deficits involving the C5-6 nerves. As to the left upper
extremity, she found no motor deficit, but she did identify a sensory deficit involving the C5-6
nerves, which corresponded to 6.5 percent impairment of the left upper extremity.
In a report dated November 2, 2006, Dr. James W. Dyer, a Board-certified orthopedic
surgeon and district medical adviser, found a combined 18 percent right upper extremity
impairment. The overall rating included impairment for motor (seven percent) and sensory
(three percent) deficits involving the C5-6 nerves. Dr. Dyer also provided an impairment rating
for right shoulder loss of motion (nine percent). Based on Dr. Parris’ examination findings, the
medical adviser concluded that appellant reached maximum medical improvement on
September 8, 2006. The Office subsequently asked Dr. Dyer to address whether the left upper
extremity impairment (6.5 percent) noted by Dr. Parris was causally related to the October 9,
1992 employment injury. In a January 19, 2007 report, Dr. Dyer found that there was no
impairment to the left upper extremity causally related to the accepted employment injury. He
reviewed medical records dating back to 1993 and cited several references to right-side cervical
involvement but no prior evidence of left-side involvement. Dr. Dyer reiterated that appellant
had 18 percent impairment of the right upper extremity.
In a decision dated October 23, 2008, the Office denied an additional schedule award for
the right upper extremity.
Appellant subsequently requested a review of the written record. He utilized the appeal
request form that accompanied the October 23, 2008 decision. Appellant signed, dated and
mailed the form on March 16, 2009.
2

Although she provided range of motion measurements (ROM) for the shoulders, Dr. Parris did not rate
appellant’s right shoulder.

2

By decision dated July 23, 2009, the Branch of Hearings & Review denied appellant’s
request for a review of the written record. Appellant’s March 16, 2009 request was untimely,
and therefore, he was not entitled to a hearing as a matter of right. Furthermore, in denying a
discretionary hearing, the Branch of Hearings & Review advised appellant that he could pursue
the issue by requesting reconsideration before the district Office.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.3 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.4 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).5
The Act and implementing regulations provide for the reduction of compensation for
subsequent injury to the same scheduled member.6 Benefits payable under 5 U.S.C. § 8107(c)
shall be reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different
parts of the same member or function; and (2) the latter impairment in whole or in part would
duplicate the compensation payable for the preexisting impairment.7
ANALYSIS -- ISSUE 1
Appellant previously received a schedule award for 25 percent impairment of the right
upper extremity. This award was based on medical evidence from 1995 that demonstrated a
combination of motor and sensory deficit involving the C5-6 nerves. More than a decade later,
appellant filed a claim for an additional schedule award. In the interim period, he had a second
anterior cervical discectomy and interbody fusion. The medical evidence submitted in support of

3

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1) (2006).
4

5 U.S.C.

20 C.F.R. § 10.404.

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003). While
the fifth edition of the A.M.A., Guides was in effect when the Office issued the October 23, 2008 decision, the
Office has since adopted the sixth edition of the A.M.A., Guides (6th ed. 2008) for all schedule award determinations
issued on or after May 1, 2009. Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700, Example 1 (January 2010).
6

5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

7

20 C.F.R. § 10.404(c)(1), (c)(2).

3

his recent claim for a schedule award does not establish any greater permanent impairment.8
Dr. Parris’ September 8, 2006 impairment rating of the right upper extremity was less than the 25
percent rating appellant previously received. Both the 1995 rating and Dr. Parris’ right upper
extremity rating were based on motor and sensory deficit involving the C5-6 nerves. Dr. Parris
did not rate loss of right shoulder motion, presumably because she did not find that this
impairment was employment related. Even after Dr. Dyer took the right shoulder loss of motion
measurements into account (9 percent), the right upper extremity rating still did not exceed the
25 percent rating previously awarded on October 4, 1995.9 Consequently, appellant has not
established that he has greater than 25 percent impairment of the right upper extremity.10
LEGAL PRECEDENT -- ISSUE 2
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing or, in lieu thereof, a review of the written record.11 A request for either an
oral hearing or a review of the written record must be submitted in writing within 30 days of the
date of the decision for which a hearing is sought.12 If the request is not made within 30 days, a
claimant is not entitled to a hearing or a review of the written record as a matter of right. Office
regulations further provide that the “claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.”13 Although a
claimant may not be entitled to a hearing as a matter of right, the Office has discretionary
authority with respect to granting a hearing, and the Office must exercise such discretion.14
ANALYSIS -- ISSUE 2
Appellant’s request for a review of the written record was dated and postmarked
March 16, 2009, which is more than 30 days after the Office issued its October 23, 2008
decision. The Office’s implementing regulations clearly specify that “[t]he hearing request must
be sent within 30 days (as determined by postmark or other carrier’s date marking) of the date of
the decision for which a hearing is sought.”15 Appellant’s request was untimely by more than
8

An employee seeking benefits under the Act has the burden of proof to establish the essential elements of his
claim. Amelia S. Jefferson, 57 ECAB 183, 187 (2005).
9

Dr. Parris calculated appellant’s C5-6 sensory (8.75 percent) and motor (7.5 percent) deficits. These figures are
rounded-up to 9 percent and 8 percent, respectively, and then combined with Dr. Dyer’s 9 percent right shoulder
ROM deficit. The overall rating is 24 percent of the right upper extremity. See Combined Values Chart, A.M.A.,
Guides 604-05.
10

Because the October 23, 2008 decision did not make specific findings with respect to appellant’s left upper
extremity, the issue of whether he has an employment-related impairment of the left upper extremity is not before
the Board.
11

20 C.F.R. § 10.615.

12

Id. at § 10.616(a).

13

Id.

14

See Herbert C. Holley, 33 ECAB 140 (1981).

15

20 C.F.R. § 10.616(a).

4

three months. Therefore, he was not entitled to a review of the written record as a matter of
right. The Branch of Hearings & Review also denied appellant’s request on the basis that his
claim for an increased schedule award could be addressed by requesting reconsideration before
the district Office. The Board finds that the hearing representative properly exercised his
discretionary authority in denying appellant’s request for a review of the written record.16
CONCLUSION
The Office properly denied appellant’s claim for an additional schedule award for the
right upper extremity. The Board further finds that the Branch of Hearings & Review properly
denied appellant’s March 16, 2009 request for a review of the written record.
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2009 and October 23, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Mary B. Moss, 40 ECAB 640, 647 (1989).

5

